Name: Council Decision of 10 April 2006 concerning the conclusion of the Agreement between the International Criminal Court and the European Union on cooperation and assistance
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction;  world organisations
 Date Published: 2006-09-29; 2006-04-28

 28.4.2006 EN Official Journal of the European Union L 115/49 COUNCIL DECISION of 10 April 2006 concerning the conclusion of the Agreement between the International Criminal Court and the European Union on cooperation and assistance (2006/313/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 25 April 2005, the Council decided to authorise the Presidency, assisted by the SG/HR, and by the Commission, as appropriate, to open negotiations in accordance with Article 24 of the Treaty on European Union, in order for the European Union to conclude an Agreement on cooperation and assistance with the International Criminal Court. (2) Following this authorisation, the Presidency negotiated the Agreement. (3) The Agreement should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between and the International Criminal Court and the European Union on cooperation and assistance is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 The Council notes that the Commission intends to direct its action towards achieving the objectives and priorities of the Agreement, where appropriate by pertinent Community measures. Article 4 This Decision shall take effect on the date of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 10 April 2006. For the Council The President U. PLASSNIK